Exhibit 10.1
SHIPPING AND CONSULTING AGREEMENT
 
This Shipping and Consulting Agreement  (this “Agreement”) dated as of September
20, 2013 (the “Effective Date”) is entered into between WellDyne Health, LLC
(“WellDyne Health”), a Florida limited liability company with its principal
place of business at 500 Eagles Landing Drive, County of Polk, City of Lakeland,
State of Florida, and Wound Management Technologies, Inc. (“Company”), a Texas
corporation with its principal place of business at 777 Main Street, Suite 3100,
County of Tarrant, City of Fort Worth, State of Texas.  WellDyne Health and
Company are sometimes each referred to herein as a “Party” and collectively, as
the “Parties”.
 
RECITALS
 
Company presently markets and sells the patented CellerateRX wound care products
(“Wound Care Products”) and surgical products (“Surgical Products” and, together
with the Wound Care Products, the “Products”) as identified on Exhibit A
attached hereto in the expanding advanced wound care market and desires for
WellDyne Health to assist or provide services in various operational areas as
provided herein, and WellDyne Health desires to assist or provide the
aforementioned services.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties agree as follows:
 
SECTION ONE - PRODUCT STORAGE AND DISTRIBUTION
 
Shipment. Company grants to WellDyne Health, and WellDyne Health accepts, a
world-wide right to receive (both telephonically and electronically) and fulfill
orders for Products (“Orders”) during the term of this Agreement. Company agrees
to make available and provide to WellDyne Health Products in sufficient quantity
to allow WellDyne Health to effectively respond to Orders. The shipment and
fulfillment services provided for by this Agreement are expected in be in
support of, but not limited to, Company’s efforts to provide the Products to
physician groups, hospitals, home health care providers, wholesalers, end
consumers, durable medical equipment purchasers, and other entities operating
within the healthcare industry.  Notwithstanding the foregoing, nothing
contained in this Agreement is intended to prohibit Company from storing
Products at Company’s facilities. Product Orders shall be approved by Company
and such approval shall be communicated to WellDyne Health prior to shipment.
Company agrees and acknowledges WellDyne Health shall not be responsible for any
uncollectable debts related to Orders. Within five (5) business days of the
beginning of each quarter, Company shall provide to WellDyne Health a
commercially reasonable estimate of the quantity of Product which Company
intends to deliver to WellDyne Health. WellDyne Health shall respond to Company
within five (5) business days in the event WellDyne Health determines that the
estimated quantity of Product is commercially impracticable to house, and that
it must reject subsequent Product shipments.
 
Consignment. Risk of loss of, any Products shipped to WellDyne Health from or on
the behalf of Company shall pass to WellDyne Health upon receipt by WellDyne
Health, and WellDyne Health agrees to insure same for full replacement value,
with the Company as a loss payee. WellDyne Health shall exercise care and take
commercially reasonable precautions in connection with the proper storage of the
Products.  WellDyne Health shall keep the Products logically separate which are
in WellDyne Health’s inventory or otherwise not co-mingled.   WellDyne Health
shall store Products at a WellDyne Health approved or WellDyne Health operated
facility. The Company may examine and inspect any storage facility in which
Products are to be held, and WellDyne Health shall permit the Company to have
access to the Products at all reasonable times.
 
Without limiting the foregoing, WellDyne Health, at its sole discretion,
reserves the right to set space allocation limits for Products stored at
WellDyne Health approved or WellDyne Health operated facilities, and to return
to the Company any Products for which storage would excess such limits.
 
Lien. Company hereby grants to WellDyne Health a general warehouse lien for all
lawful charges for handling, storage transportation, accessorial charges,
preservation, and all other charges and expenses in relation to such goods, and
for the balance on any other accounts which are or may be due. WellDyne Health
further claims a general warehouse lien for all such charges with respect to any
other Products or goods stored by WellDyne Health in any other facility owned,
operates or acting under the guidance of WellDyne Health.
 
1

--------------------------------------------------------------------------------

 
Delivery Requirements. No Products shall be delivered or transferred to WellDyne
Health except upon receipt by WellDyne Health of advance written notice, such
notice shall contain at least detailed identification of the goods and quantity
of the goods. Advance written delivery shall include, but are not limited to,
FAX, EDI, TWX or similar communication, provided WellDyne Health has no
liability when relying on the information contained in the communication as
received. However, when no negotiable receipt is outstanding, goods may be
delivered upon instruction by telephone in accordance with a prior written
authorization, but WellDyne Health shall not be responsible for loss or error
occasioned thereby. Risk of loss following shipment shall at all times be borne
by Company.
 
Buyback of Existing Product. For a period of sixty days following the Effective
Date of this Agreement, Company shall, at the request of WellDyne Health,
repurchase any pre-existing Products that WellDyne Health has purchased from
Company prior to Effective Date. Company agrees to repurchase such pre-existing
Products at the price WellDyne Health paid to Company. The aforementioned
repurchase shall occur within a commercially reasonable period of time.
 
Order Picking and Shipping.  WellDyne Health shall use commercially reasonable
efforts to pick the correct Products for each Order received by WellDyne Health.
WellDyne Health shall ship each Order in accordance with WellDyne Health’s
established practices, along with the applicable purchase order and the
applicable customer shipping requirements, provided such requirements are
reasonable and within industry norms. WellDyne Health shall communicate complete
billing information for each Order in an mutually agreeable electronic file
format . Company (or the applicable purchaser – it being recognized that the
intent of the parties is for WellDyne Health to be reimbursed by Company for any
shipment cost not satisfied by any applicable purchaser) shall bear the cost of
shipments provided for by this provision.  Company shall be responsible for cost
of any loss damaged (prior to WelDyne Health and following WellDyne Health’s
shipment) or expired Products. Additionally, under no circumstances shall
WellDyne Health be required to obtain any licensure, permit, or governmental
approval to ship Products into or out of any foreign jurisdiction or assume any
cost or liability associated with shipping or arranging for the shipment of
Products into or out of any foreign jurisdiction.
 
SECTION TWO - SALES AND MARKETING SUPPORT
 
Consulting. Company hereby retains WellDyne Health to provide guidance and
advice related to the sale and marketing of Products (“Consulting Services”).
WellDyne Health hereby agrees to provide Consulting Services to the Company with
respect to the bringing to market of products in the following areas (subject to
expansion by mutual agreement, the “Company Markets”): surgical reinsurance,
capitated wound care, and other related product lines (including, without
limitation, dental, dermatological, and sunburn ). Company acknowledges and
agrees that WellDyne Health reserves the right to utilize or designate members
of its workforce to provide the aforementioned Consulting Services at its
discretion.


Non-Competition. Company expressly acknowledges and agrees WellDyne Health and
its affiliated entities are active participants in the health care industry, the
activities of WellDyne Health and its affiliated entities may include without
limitation, pharmacy benefits management, mail order pharmacy services
(including prescription and over the counter drugs), disease state management,
drug related automation services, and other forms of drug distribution and that
the non-competition restrictions contained within this provision are not
intended to effect WellDyne Health and its affiliated entities current
operations or plans. WellDyne Health agrees that during the term of this
Agreement, it will not, and will not cause or allow any of its affiliates to,
directly or indirectly, provide Consulting Services to  any person or enterprise
which offers Food and Drug Administration approved over the counter drug
products that compete directly with the Product.
 
Reimbursable Costs. Company shall receive an average of twenty (20) hours of
guidance and advice related to the sale and marketing of goods each month
(without accrual) without charge, provided that WellDyne Health may at its sole
discretion by providing twenty-four (24) hours advance written notice elect to
cease provision of sales and marketing support services, or at its sole
discretion by providing twenty-four (24) hours advance written notice elect to
begin invoicing Company at actual cost plus an additional fifteen percent (15%)
service fee for travel costs (as described below) and telecommunications costs.
Notwithstanding the foregoing, Company agrees to reimburse WellDyne Health for
travel costs related to the performance of this Agreement. Travel costs shall
mean airline travel, lodging meals, ground transportation, entertainment, and
other related costs and expenses. In addition to rental costs, all automobile
travel will be reimbursed at the current Internal Revenue Service acceptable
rate per mile. Sales and marketing documents and materials developed by WellDyne
Health shall be reimbursed at actual cost plus an additional fifteen percent
(15%) service fee.
 
2

--------------------------------------------------------------------------------

 
SECTION THREE - ONLINE RETAIL SALES
 
Resale. Company hereby grants to WellDyne Health, the right to resell Wound Care
Products via the internet to consumers in the United States. Wound Care Products
will be ordered by WellDyne Health at prices and quantities as agreed to by the
parties and subject to the terms and conditions of sales orders then in effect
at the time Company accepts the order. Notwithstanding the foregoing, Company
shall extend to WellDyne Health, the lowest product price for Wound Care
Products, and the terms and conditions of sales orders for Wound Care Products
offered to, Company’s largest retail client (or in the event WellDyne Health
becomes Company’s largest retail client, Company’s second largest retail client)
that operates a business similar (both in terms of aggregate orders and sales
channels) to that of WellDyne Health in the United States. Delivery of Wound
Care Products from Company to WellDyne Health shall be made both in full
quantities, and at time specified, strictly in accordance with WellDyne Health’s
delivery schedule.  If Company fails to deliver Wound Care Products in
accordance with WellDyne Health’s established schedule, WellDyne Health without
limiting its other remedies, may direct expedited routing and the difference
between the expedited routing and the regular routing costs shall be paid by
Company. Wound Care Products delivered in excess of the quantity specified may
be returned at no cost to WellDyne Health. For purposes of clarity, this
delivery provision shall not limit or replace any term or condition related to
WellDyne Health’s storage, warehousing, or shipment of Wound Care Products.
WellDyne Health may, with the prior written consent of the Company (which
consent shall not unreasonably be withheld) purchase Wound Care Products out of
any consignment inventory managed by WellDyne Health. WellDyne Health shall not
be required to purchase any minimum amount or quantity of the Wound Care
Products. WellDyne Health agrees that it will not, in connection with its sales
under this section or otherwise, publish prices in excess of the Company’s
suggested retail pricing.


SECTION FOUR - PAYMENT AND INVOICING
 
Statement of Account. The parties shall submit to one another Statements of
Account reflecting the pricing terms contained herein. In the event either party
disputes any item on a Statement of Account, the disputing party shall set forth
in a detailed writing the basis for the dispute within thirty (30) days’
of  receipt of a Statement of Account.  Any and all taxes shall be borne by
Company; taxable amounts may be added to a Statement of Account. Within 45 days
of the end of each fiscal quarter during the term of this Agreement, the Company
shall make a payment (the “Administration Fee”) to WellDyne in an amount equal
to 15% of an amount equal to the difference of (i) the Company’s gross revenues
for sales of Products during such fiscal quarter as determined in accordance
with the Company’s audited financial statements for such quarter, minus (ii) any
such revenues attributable to sales made by WellDyne Health pursuant to Section
Three hereof. Company acknowledges and agrees that WellDyne Health shall be
entitled to a minimum annual Administration Fee of two-hundred thousand dollars
($200,000.00 USD) each year this Agreement is in effect, and that the
aforementioned minimum Administration Fee amount shall be (i) subject to a
pro-rated true up at the end of each quarter during each contract year, and (ii)
subject to a pro rata reduction as necessary to reflect any partial years
covered by this Agreement.
 
Late Payment. Late Payments may be subject to a service fee on any statement of
account which is past due. A Statement of Account shall be considered past due
on the thirtieth (30th) day following the date of the Statement of Account.
Interest shall accrue on a compounded basis on  the past due amount at a rate
equal to the prime rate effective for the date such payment is due, as published
in the Wall Street Journal, plus (i) one  percent (1%) for the first thirty (30)
days such payment is delinquent or (ii) four percent (4%) thereafter. In the
event of a delinquency, the delinquent party shall be solely responsible for
costs associated with the collection of overdue amounts.
 
3

--------------------------------------------------------------------------------

 
SECTION FIVE - TERM
 
Initial Term.  The initial term of this Agreement shall commence on the
Effective Date as described above in Section One and, unless sooner terminated
or renewed as provided for in this Agreement, shall continue in effect for three
(3) years.
 
Renewals.  This Agreement shall be automatically renewed for successive terms of
one (1) year on the anniversary of the effective date, unless either party
elects to terminate this Agreement by providing written notice of intent not to
renew within ninety (90) days of the expiration of the then current term.
 
Termination.  This Agreement may be terminated by the mutual consent of both
parties at any time. Additionally, this Agreement may be immediately terminated
by either party upon the insolvency or bankruptcy of the other party.
 
SECTION SIX - INTELLECTUAL PROPERTY
 
License Grant.  The Parties hereby grant to each other, and the Parties hereby
accept, a royalty free, non-assignable, nontransferable, non-sub licensable,
non-exclusive right and license to use the trademarks and servicemarks of the
other Party solely for the purpose of identifying the other Party as a business
partner. Notwithstanding any other provision of this Agreement, upon termination
of this Agreement for any reason, this  trademarks and servicemarks license
grant shall terminate and both Parties shall cease use of the other Party’s
trademarks and servicemarks as soon as is practicable. Notwithstanding the
license grant and limitations set forth below, Company shall be required to
obtain from WellDyne Health advance written approval, which approval shall not
unreasonably be withheld, prior to Company’s use or mention of the WellDyne
Health name or the names of any WellDyne Health affiliated entity in a public
setting, except that the parties acknowledge and agree that the company will
have to make certain public disclosures (including, without limitation, the full
disclosure of its entrance into this Agreement and the filing of this Agreement
as an exhibit to its current Form 8-k) in order to fulfill its current and
periodic reporting requirements under the Securities and Exchange Act.
 
Ownership of Trademarks.  Company acknowledges WellDyne Health, or its
affiliated entities, own all rights, title and interest in and to trademarks and
servicemarks of WellDyne Health or its affiliated entities, as well as to any
derivatives thereof which may hereafter be approved by WellDyne Health for use
by Company (the “WellDyne Trademarks and Servicemarks”).  Company further
acknowledges that all goodwill arising from the ownership and use of the
WellDyne Trademarks and Servicemarks shall inure exclusively to the benefit of
WellDyne Health or its affiliated entities.  Company shall, at the direction or
request of WellDyne Health, comply with any trademark usage guidelines for the
WellDyne Trademarks and Servicemarks that may be delivered to Company by
WellDyne Health from time to time, including those regarding the use of notices,
legends, or markings of ownership.  Company agrees not to attack the title of
any WellDyne Trademarks or Servicemarks to which WellDyne Health or its
affiliated entities claims title or other interest, unless it is in violation of
any Company Trademark or Servicemark (as defined below).  Company shall
cooperate fully with WellDyne Health or its affiliated entities in connection
with any submissions to the United States Patent and Trademark Office or other
governmental agency relating to the aforementioned WellDyne Trademarks and
Servicemarks. This Section Five shall survive the termination or expiration of
this Agreement for any reason.
 
WellDyne acknowledges Company, or its affiliated entities, own or license all
rights, title and interest in and to trademarks and servicemarks of Company or
its affiliated entities, as well as to any derivatives thereof which may
hereafter be approved by Company for use by WellDyne Health and any internet
domain names currently in use by the Company (the “Company Trademarks and
Servicemarks”).  WellDyne Health further acknowledges that all goodwill arising
from the ownership and use of the Company Trademarks and Servicemarks shall
inure exclusively to the benefit of Company or its affiliated
entities.  WellDyne Health shall, at the direction or request of Company, comply
with any trademark usage guidelines for the Company Trademarks and Servicemarks
that may be delivered to WellDyne Health by Company from time to time, including
those regarding the use of notices, legends, or markings of ownership.  WellDyne
Health agrees not to attack the title of any Company Trademarks or Servicemarks
to which Company or its affiliated entities claims title or other interest,
unless it is in violation of any WellDyne Health Trademark or
Servicemark.  WellDyne Health shall cooperate fully with Company or its
affiliated entities in connection with any submissions to the United States
Patent and Trademark Office or other governmental agency relating to the
aforementioned Company Trademarks and Servicemarks. This Section Five  shall
survive the termination or expiration of this Agreement for any reason.
 
4

--------------------------------------------------------------------------------

 
Quality Control.  Company acknowledges that WellDyne Health shall have the right
of approval of the appearance and quality design of all materials to which
Company applies any WellDyne Health Trademarks and Servicemarks.  Company shall,
upon WellDyne Health’s reasonable request: (i) permit WellDyne Health to inspect
the manner in which Company exercises the rights granted hereunder to use the
WellDyne Health Trademarks and Servicemarks, and (ii) make available for
WellDyne Health’s inspection, at reasonable times and after reasonable notice
from WellDyne Health, all of Company’s materials relating to or displaying the
WellDyne Health Trademarks and Servicemarks or any elements thereof. If at any
time Company’s promotional materials, documents, or signage bearing the WellDyne
Health Trademarks and Servicemarks, do not meet WellDyne Health’s quality
standards, WellDyne Health shall have the right to require Company to
discontinue any and all such nonconforming uses of the WellDyne Trademarks and
Servicemarks immediately upon notice, whereupon Company agrees to use its best
efforts to cease all such nonconforming uses immediately.
 
WellDyne Health acknowledges that Company shall have the right of approval of
the appearance and quality design of all materials to which WellDyne Health
applies any Company Trademarks and Servicemarks.  WellDyne Health shall, upon
Company’s reasonable request: (i) permit Company to inspect the manner in which
WellDyne Health exercises the rights granted hereunder to use the Company
Trademarks and Servicemarks, and (ii) make available for Company’s inspection,
at reasonable times and after reasonable notice from Company, all of WellDyne
Health’s materials relating to or displaying the Company Trademarks and
Servicemarks or any elements thereof. If at any time WellDyne Health’s
promotional materials, documents, or signage bearing the Company Trademarks and
Servicemarks, do not meet Company’s quality standards, Company shall have the
right to require WellDyne Health to discontinue any and all such nonconforming
uses of the WellDyne Trademarks and Servicemarks immediately upon notice,
whereupon WellDyne Health agrees to use its best efforts to cease all such
nonconforming uses immediately.
 
SECTION SEVEN - WARRANTIES AND ASSURANCES


The following are warranties and assurances provide by the Parties to each
other:


Organization; Powers.  Company and WellDyne Health are each duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their organization, have all requisite power and authority to carry business as
now conducted and, is qualified to do business in, and is in good standing in,
every juris­diction where such qualification is required.
 
Authorization; Enforceability.  The ability to enter into this Agreement and any
other Agreement contemplated by this Agreement is within each Party’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stakeholder action.  This Agreement has been duly executed and
delivered and constitutes a legal, valid and binding obligation of Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Governmental Approvals; No Conflicts. . The ability to enter into this Agreement
and any other Agreement contemplated by this Agreement does (a) not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Company or any of  its
respective Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon Company or any of its Subsidiaries or its assets, or
give rise to a right there-under to require any payment to be made by any
Company or any of their respective Subsidiaries.
 
Compliance. Each Party is in compliance with all applicable federal, state, and
local laws, regulations and obligations to governmental entities, including, but
not limited to, the federal Anti-Kickback Statute (42 U.S.C. 1320a-7(b)), the
False Claims Act (31 U.S.C. 3729), and 1320a-7a of Title 42 of the United States
Code, and the regulations promulgated pursuant to such statutes. Additionally,
Company represents and warrants it shall not submit to WellDyne Health any
Product orders, or otherwise seek to have WellDyne Health deliver or arrange for
Product delivery in any jurisdiction unless Company has received appropriate
licensure or certification as might be required by the jurisdiction in question.
 
5

--------------------------------------------------------------------------------

 
HealthCare Conviction. Each Party and such Party’s workforce have not been
subject to any judgment, order, decree, or writ issued by a tribunal of
competent jurisdiction which has affected the ability of Party or such Party’s
workforce to render healthcare services. Each Party and such Party’s workforce
have not been convicted, indicted, or investigated in connection with any
criminal or civil proceeding involving a breach of fiduciary duty. Each Party
and such Party’s workforce have not under any current or former business name or
identity, had a felony conviction or a misdemeanor conviction, under federal or
state law, related to the delivery of goods or services to a Medicaid, Medicare,
or State health care program
 
Obstruction Conviction. Neither Party has under any current or former business
name or identity had a felony conviction or a misdemeanor conviction, under
federal or state law, related to interference with or obstruction of any
investigation into any criminal offenses.
 
SECTION EIGHT - CONFIDENTIAL INFORMATION
 
Confidential Information.  For the purposes of this Agreement, “Confidential
Information” shall mean all information of or regarding the Parties or their
affiliated entities including, but not limited to, financial statements and all
financial, technical, commercial, operational, staff, management and other
information, data, business development plans, inventions, assets, markets,
costs, members, legal affairs, plans, forecasts, budgets, policies and standard
operating procedures, systems and processes, and other information which may be
classified as a trade secret; provided however, that “Confidential Information”
shall not include information protected under HIPAA, HITECH, or state consumer
privacy protection laws.
 
Confidentiality. The Confidential Information of each Party shall be kept
strictly confidential and used by the other Party only for the legitimate
business purposes for which the Confidential Information was intended. Only
those persons who need to review Confidential Information shall access and view
the Confidential Information. Except as expressly set forth in Section Six
above, the Parties shall not disclose Confidential Information or any portion
thereof to any third Party without the express written consent of the other
Party.
 
Standard of Care.  The Parties agree to use reasonable efforts to protect the
secrecy and confidentiality of and avoid disclosure or use of Confidential
Information.  In the event of dissemination, disclosure, or use of the
Confidential Information, which is not permitted by this Agreement, the Party
undertaking such activity shall notify the other Party promptly in writing and
will use reasonable efforts to assist the other Party in minimizing the damage
resulting from such unauthorized dissemination, disclosure or use.
 
License.  This Agreement entitles each Party to use Confidential Information of
the other Party solely for the permitted purpose.  No license, express or
implied, in the Confidential Information is granted to the Parties other than to
use the Confidential Information in the manner and to the extent authorized by
this Agreement.
 
Proprietary.  The Parties acknowledge and agree that any and all Confidential
Information (including any intellectual property rights therein) is and will
remain the sole property of the Party providing the respective materials or
information.
 
SECTION NINE - LIABILITY INSURANCE AND INDEMNIFICATION
 
Indemnification. Each Party agrees to indemnify and hold harmless the other
Party, its directors, officers, employees and agents from and against any and
all claims, liabilities, damages, losses, costs, expenses (including, without
limitation, reasonable attorneys’ fees and expenses) or judgments imposed upon,
incurred by or asserted against the other Party which arise out of or relate to
the breach of any representations or warranties of the indemnifying Party
contained herein or the negligence or fault of the indemnifying Party under this
Agreement, unless otherwise specifically provided under this Agreement.
 
Liability Insurance. The parties shall procure and maintain, at each party’s
sole expense, professional liability and general  liability insurance with
limits of no less than One Million Dollars ($1,000,000) for each occurrence and
Three Million Dollars ($3,000,000) annual aggregate, as well as comprehensive
general liability insurance. The parties agree to provide evidence of such
coverage upon reasonable written request.
 
Miscellaneous Limitations.  Neither party shall be liable to the other for any
punitive, exemplary, indirect, incidental, special consequential damages, injury
to reputation, or any business damages, including, but not limited to any
variety of lost profits, notwithstanding receipt of notice of damages or losses.
The Parties agree the purpose of these liability limitations is to set in
advance the risk of damages borne by each Party.
 
6

--------------------------------------------------------------------------------

 
SECTION TEN - GENERAL PROVISIONS
 
Assignment. This Agreement shall not be assignable by either Party unless the
express written consent of the other Party has first been obtained. This
Agreement will inure to the benefit of and be binding upon each Party, its
respective successors and permitted assignees.
 
Notices.  Any notice required or permitted hereunder shall be sufficiently given
if it is in writing, sent by (i) hand, (ii) nationally recognized overnight
courier, (iii) facsimile, (iv) registered or certified mail, return receipt
requested and addressed to the other Party at the address shown in execution
section of this Agreement. Notices shall be deemed received upon signature
certifying delivery, within one (1) business day if sent by facsimile, or
immediately upon personal delivery by an authorized representative.
 
Notice of Action. If either Party  court order, subpoena, or governmental
request relating to the other Party and/or the services provided through this
Agreement, the receiving Party shall provide the other Party with prompt written
notice of such order, subpoena, or request, and upon request shall provide
copies of  necessary documents, related to the other Party and/or the services
provided hereunder that are provided in response to such order, subpoena, or
request, provided that a reasonable opportunity to protect confidential or trade
secret information is given.


Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto pertaining to the subject matter hereof and supersedes all other
prior agreements and understandings of the parties in connection therewith.
Correspondence, requests for proposals, and memoranda of understanding do not
constitute part of this Agreement. Any prior agreements or understandings
relating to the subject matter of this Agreement not expressly set forth or
incorporated into this Agreement by reference shall have no force and effect.
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party hereto. The headings,
captions and sections contained in this Agreement are inserted for convenience
only and shall not be used to interpret or construe any provisions of the
Agreement.
 
Force Majeure.  Neither Party shall not be deemed to have breached this
Agreement if its delay or its failure to perform all or any part of its
obligation hereunder result from flood, earthquake, tropical weather event,
blizzard, fire, or other acts of God, or war, strikes, slowdowns, labor unrest,
riot, civil commotion, the public enemy, power failure, computer processing or
data transmission delays or difficulties, delays or difficulties in obtaining
supplies, materials, or in the performance of services provided by others, or
other circumstances beyond its reasonable control, or by reason of a judgment,
ruling, or order of any court, agency, or competent jurisdiction, or change of
law or regulation occurring subsequent to the signing of this Agreement.
 
Independent Entity.  Nothing contained in this Agreement is intended to create a
relationship of franchisor and franchisee. The parties shall perform as
independent entities under this Agreement and not as employees of the other
Party for any purpose, including but not limited to the application of the
Social Security Act, the Fair Labor Standards Act, the Federal Insurance
Contribution Act, applicable unemployment compensation laws and workers’
compensation laws.  WellDyne Health will retain sole and absolute discretion in
the manner and means of carrying out activities and responsibilities under the
Agreement, except to the extent specified in this Agreement, and as may be
required by professional standards.
 
Counterpart. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other Party, it being understood that each Party need not sign
the same counterpart. This Agreement may be executed and delivered by electronic
methods and upon such delivery the electronic method of signature will be deemed
to have the same effect as if the original signature had been delivered to the
other Party. The failure to deliver an original signature copy and/or the
non-receipt of the original copy shall have no effect upon the binding and
enforceable nature of this Agreement.
 
Third Party Rights.  This Agreement is entered into by any between the WellDyne
Health and Company for their benefit.  There is no intent by either Party to
create or establish a third-part beneficiary status or rights to any party.
 
7

--------------------------------------------------------------------------------

 
Interpretation.  WellDyne Health and Company have participated jointly in the
negotiation and drafting of this Agreement.  In the event of an ambiguity or
question of intent or interpretation arises with respect to this Agreement, the
Agreement shall be construed as if drafted jointly by the parties and in
accordance with its fair meaning.  There shall be no presumption or burden of
proof favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
 
Remedies Cumulative. No remedy  conferred under this Agreement is exclusive of
any other available remedy; but each and every such remedy is cumulative and is
in addition to every other remedy given by this Agreement or now or hereafter
existing at law, in equity or by statute.
 
Waiver.  Neither Party will be deemed to have waived any rights under the
Agreement unless the waiver is made in writing and signed by a duly authorized
representative of such Party.  A Party’s failure to exercise any right or remedy
under the Agreement shall not operate as a waiver of a right or remedy.  A
waiver by a Party of a provision of the Agreement or warranty or representation
set forth herein will not constitute a waiver of the breached provision,
warranty or representation or any other provision, warranty or representation
 
Change in Law.  In the event of any change in federal, state or local laws,
rules or regulations, including any judicial or administrative interpretation
thereof, which significantly alters the rights, duties, obligations or cost of
performance of either Party under this Agreement, the parties will work in good
faith toward mutually acceptable modifications of this Agreement within sixty
(60) days of receiving notice from the other Party of the material alteration.
If the parties cannot reach a mutually agreeable modification within sixty (60)
days then this Agreement shall be terminable by either Party upon the delivery
of thirty (30) days advance written notice. In the event any provision of this
Agreement is declared to be unenforceable the remaining provisions shall
continue in full force and effect.
 
Governing Law; Forum Selection.  Disputes shall be governed by, and construed in
accordance with, the laws of the State of Florida, without giving effect to that
body of laws pertaining to conflict of laws.  Disputes related to the
relationship between the parties shall be brought solely and exclusively in the
County of Polk, State of Florida; WellDyne Health and Company consent to the
sole and exclusive jurisdiction of tribunals located in County of Polk, State of
Florida, and waive all objections to venue and jurisdiction within the forum.
 
Attorney’s Fees.  In the event that a Party initiates action to enforce its
rights, the Party prevailing on the dispute shall recover from the
non-prevailing Party its expenses, court costs, including taxed and untaxed
costs, and reasonable attorney’s fees.  As used herein, expenses include, but
are not limited to, expenses incurred in any administrative, appellate,
arbitration, mediation or bankruptcy proceeding.  All related expenses shall
bear interest at a reasonable rate from the date the Party prevailing on the
dispute incurs the expense.
 
Additional Regulations.  The parties  agree the following obligations will be
imposed only to the extent required by applicable  law: Title VI of the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act; the Age
Discrimination Act of 1975 as amended; the Vietnam Era Veterans Re-Adjustment
Act; the Rehabilitation Act of 1973, as amended; Title IX of the Education
Amendments of 1972, as amended; Omnibus Budget Reconciliation Act; and all
applicable regulations, guidance, standards, and other sub-regulatory
instruction as may be promulgated by the appropriate governmental entities.
 
Condition. Company expressly acknowledges and agrees, WellDyne Health’s
performance under this Agreement shall be conditioned upon Company having
executed and delivered the Stock Purchase Warrant attached hereto as Exhibit B.



[SIGNATURE PAGE FOLLOWS]

 
8

--------------------------------------------------------------------------------

 
SECTION ELEVEN - EXECUTION
 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
on the date first set forth below.
 
Wound Management Technologies, Inc.
WellDyne Health, LLC.
Authorized Signature: /s/ Robert Lutz, Jr.
Authorized Signature: /s/ Doug Taylor
Printed Name:  Robert Lutz, Jr.
Printed Name: Doug Taylor
Title: CEO
Title: EVP Sales and Marketing
Date: 9/20/13
Date: 9/20/13
   

 


 
Address for Notices:
Address for Notices:
Wound Management Technologies, Inc.
WellDyne Health LLC
ATTN: Chief Operating Officer
ATTN: Chief Operating Officer
777 Main Street Suite 3100
500 Eagles Landing Drive
Fort Worth, TX 76102
Lakeland, FL 33810
FAX:
FAX:
     
CC: WellDyne Health LLC
 
ATTN: Legal Department
 
500 Eagles Landing Drive
 
Lakeland, FL 33810
 
FAX:

 
 
9

--------------------------------------------------------------------------------

 
EXHIBIT A


PRODUCTS AND PRICING


The pricing information set forth below is for reference only and may be
modified by the Company in its sole discretion at any time.


CellerateRx Wound Care Products



   
Product Codes:
 
Pricing Information:
CellerateRx Powder 1gm (24 per box)
 
CRXP-1GMBX-24
 
TBD
CellerateRx Powder 5gm (12 per box)
 
CRXP-5GMBX-12
 
TBD
CellerateRx Gel 6gm
 
CRXG-6GMEA
 
TBD
CellerateRx Gel 28gm
 
CRXG-28GMEA
 
TBD



CellerateRx Surgical Products
 

   
Product Codes:
 
Pricing Information:
CellerateRx Surgical Powder 1gm (smart #232702)
 
WCI-01-SACRXP
 
TBD
CellerateRx Surgical Powder 5gm (smart #749855)
 
WCI-05-SACRXP
 
TBD

 
10

--------------------------------------------------------------------------------

 
EXHIBIT B


STOCK PURCHASE WARRANT
 
 
 
11

--------------------------------------------------------------------------------

 